Name: 2006/309/EC: Council Decision of 10 April 2006 appointing three Slovak members and three Slovak alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  Europe;  EU institutions and European civil service
 Date Published: 2006-04-28; 2006-09-29

 28.4.2006 EN Official Journal of the European Union L 115/37 COUNCIL DECISION of 10 April 2006 appointing three Slovak members and three Slovak alternate members of the Committee of the Regions (2006/309/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the Slovak Government, Whereas: (1) On 24 January 2006 the Council adopted Decision 2006/116/EC appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2006 to 25 January 2010 (1). (2) Three members' seats on the Committee of the Regions have become vacant following the expiry of the mandates of Mr BAUER, Mr MARÃ OK and Mr TARÃ Ã K (members). Three alternate members' seats on the Committee of the Regions have become vacant following the expiry of the mandates of Mr Ã TEFANEC, Mr TOMEÃ EK and Ms DEMETEROVÃ  (alternate members), HAS DECIDED AS FOLLOWS: Article 1 The following are hereby appointed to the Committee of the Regions: (a) as members:  Mr Juraj BLANÃ R, President of the Zilina Self-governing Region,  Mr Milan MURGAÃ , President of the BanskÃ ¡ Bystrica Self-governing Region,  Mr Zdenko TREBUL'A, President of the Kosice Self-governing Region; (b) as alternate members:  Mr Pavol SEDLÃ Ã EK, President of the Trencin Self-governing Region,  Mr VladimÃ ­r BAJAN, President of the Bratislava Self-governing Region,  Mr Tibor MIKUÃ , President of the Trnava Self-governing Region, for the remainder of the term of office, which ends on 25 January 2010. Article 2 This Decision shall be published in the Official Journal of the European Union. It shall take effect on the day of its adoption. Done at Luxembourg, 10 April 2006. For the Council The President U. PLASSNIK (1) OJ L 56, 25.2.2006, p. 75.